Exhibit 10.12.10
 
 
AMENDMENT NO. 7 TO SECOND AMENDED AND RESTATED
NOTE PURCHASE AGREEMENT
 


This AMENDMENT NO. 7 TO SECOND AMENDED AND RESTATED NOTE PURCHASE AGREEMENT,
dated as of August 9, 2010 (this “Amendment”) is made among CONN FUNDING II,
L.P. (the “Issuer”), CONN APPLIANCES, INC. (“Conn Appliances”), THREE PILLARS
FUNDING LLC (f/k/a Three Pillars Funding Corporation), JPMORGAN CHASE BANK,
N.A., JUPITER SECURITIZATION COMPANY LLC (as successor by merger to Park Avenue
Receivables Company, LLC) and SUNTRUST ROBINSON HUMPHREY, INC.  Capitalized
terms used and not otherwise defined in this Amendment are used as defined in
that certain Base Indenture, dated as of September 1, 2002, as amended from time
to time, between the Issuer and the Wells Fargo Bank, National Association (as
successor to Wells Fargo Bank Minnesota, National Association), as Trustee (the
“Trustee”) or, if not defined therein, in that certain Amended and Restated
Series 2002-A Supplement, dated as of September 10, 2007, as amended from time
to time, between the Issuer and the Trustee.
 
Background
 
A.  The parties hereto have entered into the Second Amended and Restated Note
Purchase Agreement, dated as of August 14, 2008, among the parties hereto (as
amended, supplemented or otherwise modified through the date hereof, the “Note
Purchase Agreement”) to finance the purchase of Receivables by the Issuer from
Conn Appliances.
 
B.  The parties hereto wish to amend the Note Purchase Agreement.
 
C.  The parties hereto are willing to agree to such an amendment, all as set out
in this Amendment.
 
Agreement
 
1.  Amendments to the Note Purchase Agreement.
 
(a)           The definition of “Tranche B Purchase Expiration Date” set forth
in Section 1.1 of the Note Purchase Agreement is hereby amended by deleting the
date “August 9, 2010” where it appears therein and substituting the date “August
8, 2011” therefor.
 
(b)           Section 10.5 of the Note Purchase Agreement is hereby amended and
restated in its entirety as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 10.5            Confidentiality.  Unless otherwise consented to by the
Administrator and the Funding Agent, each of the Issuer and the Seller hereby
agrees that it will not disclose the contents of any Transaction Document, or
any other confidential or proprietary information furnished by the
Administrator, the Funding Agent, the Committed Purchaser or any Conduit
Purchaser to any Person other than its Affiliates (which Affiliates shall have
executed an agreement satisfactory in form and in substance to the Administrator
and the Funding Agent to be bound by this Section 10.5) auditors and attorneys
or as required by applicable law.  Each of the Administrator, the Funding Agent,
the Committed Purchaser and each Conduit Purchaser hereby agrees to maintain the
confidentiality of the contents of any confidential or proprietary information
furnished by the Seller, the Servicer or the Seller, except that any such
information may be disclosed (a) to its and its respective Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Note Purchase Agreement, (e) to the extent necessary to exercise any
remedies hereunder or any suit, action or proceeding relating to this Note
Purchase Agreement or the enforcement of rights hereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
10.5, to any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Note Purchase
Agreement, (g) by the Administrator, the Funding Agent, the Committed Purchaser
or any Conduit Purchaser to any rating agency, provider of credit enhancement or
liquidity to any Conduit Purchaser or any Person providing financing to, or
holding equity interests in, any Conduit Purchaser, and to any officers,
directors, employees, outside accountants and attorneys of any of the foregoing,
(h)  by the Committed Purchaser, any Conduit Purchaser, the Administrator or the
Funding Agent, to a nationally recognized statistical rating organization in
compliance with Rule 17g-5 under the Securities Exchange Act of 1934 (or to any
other rating agency in compliance with any similar rule or regulation in any
relevant jurisdiction), (i) with the consent of the Seller, the Issuer or
Servicer, as applicable, or (j) to the extent such information (A) becomes
publicly available other than as a result of a breach of this Section 10.5 or
(B) becomes available to the Administrator, the Funding Agent, the Committed
Purchaser or any Conduit Purchaser on a nonconfidential basis from a source
other than the Seller, the Issuer or the Servicer or any of its respective
Affiliates; provided, however, that the Administrator, the Funding Agent, the
Committed Purchaser and each Conduit Purchaser may disclose the contents of any
Transaction Document (other than any Fee Letter) to any Person. Any Person
required to maintain the confidentiality of any information as provided in this
Section 10.5 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such confidential information as such Person would accord to
its own confidential information.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           All references in the Note Purchase Agreement to “Park Avenue
ReceivablesCompany, LLC” are hereby deleted where they appear therein
and“JupiterSecuritization Company, LLC” is substituted therefor.
 
(d)           All references in the Note Purchase Agreement to “PARCO” are
hereby deletedwhere they appear therein and “Jupiter” is substituted therefor.
 
2.  Representations and Warranties; No Default.  (a)  Each of the Issuer and
Conn Appliances, as Seller and as Servicer, hereby represents and warrants that,
after giving effect to this Amendment:
 
(i)           no event or condition has occurred and is continuing which would
constitute a Event of Default, Pay Out Event, Servicer Default or Block Event;
and


(ii)           its representations and warranties set forth in the Note Purchase
Agreement (as amended hereby) and the other Transaction Documents are true and
correct as of the date hereof, as though made on and as of such date (except to
the extent such representations and warranties relate solely to an earlier date
and then as of such earlier date), and such representations and warranties shall
continue to be true and correct (to such extent) after giving effect to the
transactions contemplated hereby.


(b) The Administrator, on behalf of Three Pillars, and the Funding Agent, on
behalf of Jupiter and the Committed Purchaser, hereby represent and warrant that
together they own 100% of the Notes.


3.  Effectiveness; Binding Effect; Ratification. This Amendment shall become
effective, as of the date first set forth above upon receipt by the
Administrator of (i) executed counterparts hereof from each of the parties
hereto and (ii) such other opinions, agreements, instruments and other documents
as the Administrator or the Funding Agent may reasonably request, and thereafter
this Amendment shall be binding on the parties hereto and their respective
successors and assigns.
 
(a)           On and after the execution and delivery hereof, this Amendment
shall be a part of the Note Purchase Agreement and each reference in the Note
Purchase Agreement to “this Note Purchase Agreement” or “hereof”, “hereunder” or
words of like import, and each reference in any other Transaction Document to
the Note Purchase Agreement shall mean and be a reference to such Note Purchase
Agreement as amended hereby.
 
(b)           Except as expressly amended hereby, the Note Purchase Agreement
shall remain in full force and effect and is hereby ratified and confirmed by
the parties hereto.
 
4.  Waivers.
 
(a)           The parties hereto hereby waive (i) the requirement that the
Administrator and Funding Agent provide a written response to the Issuer’s
request to extend the Purchase Expiration Date within 45 days after their
receipt of such request solely with respect to the extension request from the
Issuer dated May 17, 2010 (the “Extension Request Letter”) and (ii) the
requirements of Section 2.4 of the Note Purchase Agreement requiring that
documentation extending the Tranche B Purchase Expiration Date be entered into
three Business Days prior to the occurrence thereof.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           The Issuer hereby revokes its instruction set forth in its letter
dated August 3, 2010 that Three Pillars and the Committed Purchaser establish
Term Accounts and make their respective Term Deposits into such Term Accounts on
August 9, 2010.
 
5.  Miscellaneous. (a) THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICTS OF LAW
PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.  EACH OF THE PARTIES
TO THIS AMENDMENT AGREES TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT
HAVING JURISDICTION TO REVIEW THE JUDGMENTS THEREOF.  EACH OF THE PARTIES HERETO
HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO
VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.
 
(b)           All reasonable costs and expenses incurred by the Conduit
Purchasers, the Administrator, the Funding Agent and the Committed Purchaser in
connection with this Amendment and all other instruments, opinions, documents,
certificates, notices and agreements executed in connection therewith (including
reasonable attorneys’ costs) shall be paid by the Issuer.
 
(c)           Headings used herein are for convenience of reference only and
shall not affect the meaning of this Amendment.
 
(d)           This Amendment may be executed in any number of counterparts, and
by the parties hereto on separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
agreement.
 
[Signature Page Follows]
 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 

    CONN FUNDING II, L.P., as Issuer           By:  Conn Funding II GP, L.L.C.,
its general partner                 By:       /s/ David R.
Atnip                                                         Name:   David R.
Atnip             Title:     Treasurer                 CONN APPLIANCES, INC., as
Seller and as Servicer                       By:        /s/ Michael J.
Poppe                                            
        Name:   Michael J. Poppe
   
        Title:     CFO and Executive Vice President

 


 
S-1

--------------------------------------------------------------------------------

 
 
 

    THREE PILLARS FUNDING LLC,     as a Conduit Purchaser                      
By:       /s/ Doris J. Hearn                                                
Name:        Doris J. Hearn     Title:          Vice-President                  
          SUNTRUST ROBINSON HUMPHREY, INC.,     as Administrator                
      By:        /s/ Joseph R. Franke                                          
 
Name:         Joseph R. Franke
   
Title:           Director





 
S-2

--------------------------------------------------------------------------------

 
 
 

    JPMORGAN CHASE BANK, N.A., as Committed     Purchaser and Funding Agent    
            By:       /s/ Benita
Volid                                                 Name:  Benita Volid    
Title:    Vice-President                                   JUPITER
SECURITIZATION COMPANY LLC,     as a Conduit Purchaser          
By: JPMorgan Chase Bank, N.A.,
     its attorney-in-fact                 By:        /s/ Benita
Volid                                            
Name:   Benita Volid
   
Title:     Vice President

 
 
 S-3

--------------------------------------------------------------------------------